Citation Nr: 1010493	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-05 000	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE


Entitlement to service connection for loss of vision in both 
eyes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 1968 to January 1972.

2.  In January 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification through the 
Veteran's authorized representative that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected his appeal of a denial of entitlement 
to service connection for loss of vision in both eyes in 
February 2008.  The RO certified the case on appeal to the 
Board in October 2008.

The Veteran's representative submitted a statement to inform 
VA that the Veteran wanted to withdraw his appeal in January 
2010.  The statement noted that the representative conferred 
with the Veteran to confirm his decision to withdraw the 
appeal.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARK F. HALSEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


